DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5, and 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsushima (US 20070279567) in view of Naka et al. (US 20090237578).
Regarding claim 1, Matsushima discloses (Figs. 1-9) a display device comprising: a first substrate (10A); a plurality of gate lines (3a) extending on the first substrate; a plurality of data lines (6a) extending in a direction crossing the gate lines; a first electrode (19) on the first substrate; an insulating film (11) on the first electrode; a second electrode (9, 109) on the insulating film, facing the first electrode and including a connection electrode (9a, 109a) arranged in parallel with the data lines and a plurality of comb electrodes (9c, 109c) arranged in parallel with the gate lines and a plurality of slits (SL) arranged between each of the comb electrodes; a second substrate (20A) facing the first substrate; a liquid crystal layer (50) provided between the first substrate and the second substrate; wherein each of the plurality of comb electrodes is connected to the connection electrode. the length of each of the plurality of slits (SL) in the extending direction is longer than the width of each of the plurality of slits in a direction orthogonal to the extending direction. 

Naka discloses (Figs. 1A-32E) a light shielding portion (22) extending along the extending direction of the gate lines (12), and in a plan view, one of the comb electrodes (17) overlaps with the light shielding portion. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the teaching of Naka to prevent light leakage. 
Regarding claim 2, Matsushima discloses (Figs. 1-9) a first orientation film (18) provided between the first substrate and the liquid crystal layer (50) and being subjected to an orientation process in a first orientation direction which is along an extending direction of the slits; a second orientation film (28) provided between the second substrate and the liquid crystal layer and being subjected to an orientation process in a second orientation direction which is along a first orientation direction of the first orientation film; and in an initial orientation state of the liquid crystal layer, long axes of the liquid crystal molecules are aligned in the first orientation direction (sections 0060-0071).
Regarding claim 5, Matsushima discloses (Figs. 1-9) the first electrode (19) is a common electrode, and the second electrode (9, 109) is a pixel electrode arranged so as to be closer to the liquid crystal layer than the first electrode.
Regarding claim 8, Matsushima discloses (Figs. 1-9) the plurality of comb electrodes (9c, 109c) protrudes from the connection electrode (9a, 109a) on only one side.
Regarding claim 9, Matsushima discloses (Figs. 1-9) the first electrode (19) is a common electrode, and the second electrode (9, 109) is a pixel electrode arranged so as to be closer to the liquid crystal layer (50) than the first electrode.
Claims 3-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsushima and Naka in view of Shimura et al. (US 20070242205).
Regarding claim 3, Matsushima does not necessarily disclose the plurality of comb electrodes includes: a plurality of first comb electrodes each connected to one side of the connection electrode in an extending direction of the gate line and each extending in the extending direction of the gate line; and a plurality of second comb electrodes each connected to the other side of the connection electrode in the extending direction of the gate line and each extending in the extending direction of the gate line.
Shimura discloses (Figs. 3, 15, 17) the plurality of comb electrodes (107) includes: a plurality of first comb electrodes (107b) each connected to one side of the connection electrode in an extending direction of the gate line (101) and each extending in the extending direction of the gate line; and a plurality of second comb electrodes (107b) each connected to the other side of the connection electrode in the extending direction of the gate line and each extending in the extending direction of the gate line. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the teaching of Shimura to reduce response time and to improve the performance of moving image display.
Regarding claim 4, Matsushima does not necessarily disclose the first comb electrodes and the second comb electrodes are alternately arranged so that their positions are shifted from each other in the extending direction of the data line.
Shimura discloses (Figs. 3, 15, 17) the first comb electrodes (107b) and the second comb electrodes (107b) are alternately arranged so that their positions are shifted from each other in the extending direction of the data line. It would have been obvious to one of ordinary skill in the .
Claims 6-7 and 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsushima and Naka in view of You et al. (US 20080129901).
Regarding claim 6, Matsushima does not necessarily disclose a conductive layer covering the second substrate and arranged outside the second substrate.
You discloses (Figs. 1-7) a conductive layer (340) covering the second substrate (310) and arranged outside the second substrate. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the teaching of You to easily control the refractive index of the liquid crystal layer. 
Regarding claim 7, Matsushima does not necessarily disclose the conductive layer is provided with the same voltage as the first electrode.
You discloses (Figs. 1-7) the conductive layer (340) is provided with the same voltage as the first electrode (240). It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the teaching of You to easily control the refractive index of the liquid crystal layer.
Regarding claim 10, Matsushima does not necessarily disclose a conductive layer covering the second substrate and arranged outside the second substrate.
You discloses (Figs. 1-7) a conductive layer (340) covering the second substrate (310) and arranged outside the second substrate. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the teaching of You to easily control the refractive index of the liquid crystal layer. 

You discloses (Figs. 1-7) the conductive layer (340) is provided with the same voltage as the first electrode (240). It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the teaching of You to easily control the refractive index of the liquid crystal layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES S CHANG/Primary Examiner, Art Unit 2871